DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the source/drain feature comprises dopants other than carbon” as a first limitation, and “the source/drain feature is doped with carbon to prevent thermal diffusion of the dopants” as a second limitation.  According to the first limitation, carbon should not be used as a dopant, but according to the second limitation, carbon needs to be doped.  Therefore, these two limitations need further explanation/clarification because they contradict to each other.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US Pub. 2015/0093871).
Li discloses [Re claim 1] a method, comprising: forming, over a workpiece 100 (page 2, paragraph 30), a dummy gate stack 102 (page 2, paragraph 31) comprising a first semiconductor material (polysilicon; page 2, paragraph 31; see fig. 1A); depositing a first dielectric layer 103 over the dummy gate stack 102 using a first process (dielectric layer deposition and anisotropic etching; page 2, paragraph 31); implanting the workpiece 100 (pre-amorphization implantation (PAI); page 3, paragraph 33) with a second semiconductor material (germanium; page 3, paragraph 33) different from the first semiconductor material (polysilicon and germanium are different); after the implanting, annealing the dummy gate stack 102 (page 3, paragraphs 38 and 40); and 
Li discloses [Re claim 2] wherein the first semiconductor material comprises silicon (polysilicon; page 2, paragraph 31), wherein the second semiconductor material comprises germanium (page 3, paragraph 33).
Li discloses [Re claim 8] a method, comprising: forming, over a workpiece 100 (page 2, paragraph 30), a dummy gate stack 102 (page 2, paragraph 31) comprising silicon (polysilicon; page 2, paragraph 31; see fig. 1A); forming a source/drain feature (104, 106) adjacent the dummy gate stack 102 (page 2, paragraph 32; page 3, paragraph 38; see fig. 1D); depositing a first dielectric layer 103 over the dummy gate stack 102 using a first process (dielectric layer deposition and anisotropic etching; page 2, paragraph 31); implanting the workpiece 100 with germanium (pre-amorphization implantation (PAI) with germanium; page 3, paragraph 33); after the implanting, annealing the dummy gate stack 102 (page 3, paragraphs 38 and 40); removing the dummy gate stack 102 to form a gate trench (groove; page 3, paragraph 43); and forming a metal gate stack in the gate trench (page 3, paragraph 43; see fig. 1H).

Claims 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grudowski et al. (US Pub. 2008/0026517; hereinafter “Grudowski”).
Grudowski discloses [Re claim 16] a semiconductor device, comprising: an active region 15 (page 1, paragraph 8); a gate structure 16 (page 1, paragraph 8) disposed over the active region 15 (see fig. 10); an etch stop layer 52 (page 2, paragraph 17) 
Grudowski discloses [Re claim 19] wherein the dielectric layer 54 interfaces the etch stop layer 52 at an interface (see fig. 10), wherein germanium is present at the interface (germanium must be present at the interface since germanium implantation is performed throughout the stressor layer 54; pages 1-2, paragraph 11; page 2, paragraph 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
[Re claims 6, 7, 14 and 15] Li fails to disclose explicitly [Re claims 6 and 14] wherein the annealing comprises microsecond annealing; and [Re claims 7 and 15] wherein the annealing comprises a temperature between about 500°C and about 650°C.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
.

Allowable Subject Matter
Claims 3-5, 10-13, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites before the implanting, depositing a second dielectric layer over the first dielectric layer using a second process different from the first process; and planarizing the workpiece to expose the dummy gate stack.  
Claim 10 recites the dummy gate stack comprises a lower portion and an upper portion over the lower portion, wherein a width of the lower portion is greater than a width of the upper portion by a first difference, wherein the gate trench comprises a bottom portion and a top portion over the bottom portion, wherein a width of the bottom portion is greater than a width of the top portion by a second difference, wherein the first difference is greater than the second difference.
Claim 17 recites the etch stop layer comprises germanium.
Claim 18 recites the gate spacer layer comprises germanium.

These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 4, 5 and 11-13 variously depends from claim 3 or 10, so they are objected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. 2016/0111537 discloses a method of forming a transistor structure comprising forming a dummy gate stack, and a co-implantation process with germanium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 5, 2022